Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1, 3-5, 9-10, 23-25, 30, 38, 42-43, 45 and 62 are pending.
	Claim 38 is cancelled by Examiner’s Amendment.

Examiner’s amendment
	Cancel claim 38.
Authorization for this examiner’s amendment was given in an interview with Roy Gross and Binyamin Berkovitz on May 19, 2022.

Examiner’s comment
	Claim 38 is cancelled by examiner’s amendment because it is dependent on subject matter which was restricted from the claimed invention in the Requirement for Restriction on 4/15/2021.
	Reference to claim 63 was incorrect by the Examiner in the original Notice of Allowability and should have referred to claim 62.

Conclusion
	Claims 1, 3-5, 9-10, 23-25, 30, 42-43, 45 and 62 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663